              Case 1:20-cv-00760-SAB Document 6 Filed 07/14/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    SHERRY BECK,                                      )   Case No.: 1:20-cv-00760-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER FOR PLAINTIFF TO SHOW CAUSE
10            v.                                       )   WHY ACTION SHOULD NOT BE DISMISSED
                                                           FOR FAILURE TO COMPLY WITH A COURT
                                                       )   ORDER
11   M. PALLARES, et.al.,
                                                       )
12                                                     )   [ECF No. 5]
                      Defendants.                      )
13                                                     )

14            Plaintiff Sherry Beck is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

15   1983.

16            On June 2, 2020, the Court ordered Plaintiff to submit a complete and signed application to

17   proceed in forma pauperis or pay the $400.00 filing fee within thirty days. (ECF No. 5.) More than

18   thirty days have passed, and Plaintiff has not complied with or otherwise responded to the order.

19            Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of service

20   of this order, Plaintiff shall show cause in writing why the action should not be dismissed. Plaintiff is

21   warned that the failure to comply with this order will result in a recommendation to a district judge that

22   the action be dismissed for failure to comply with a court order.

23
24   IT IS SO ORDERED.

25   Dated:        July 14, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
